Case 3:17-cv-01127-WQH-KSC Document 168 Filed 02/06/20 PageID.3886 Page 1 of 2



    1 NICHOLAS & TOMASEVIC, LLP
         Ethan T. Litney (SBN 295603)
    2 225 Broadway, 19th Floor
      San Diego, California 92101
    3 Tel: (619) 325-0492
      Fax: (619) 325-0496
    4 Email: elitney@nicholaslaw.org

    5

    6

    7

    8                      UNITED STATES DISTRICT COURT
    9                   SOUTHERN DISTRICT OF CALIFORNIA
   10 KENNETH J. MOSER, individually          CASE NO. 3:17-cv-01127-WQH-KSC
      and on behalf of all others similarly
   11 situated,
                                              NOTICE OF WITHDRAWAL OF
   12                                         ETHAN T. LITNEY
                          Plaintiff,
   13          vs.
   14   HEALTH INSURANCE
        INNOVATIONS, INC., a Delaware
   15   corporation; NATIONAL             Judge:     Hon. William Q. Hayes
        CONGRESS OF EMPLOYERS, INC., Magistrate: Hon. Karen S. Crawford
   16   a Delaware corporation;
        COMPANION LIFE INSURANCE
   17   COMPANY, a South Carolina         Complaint Filed: June 5, 2017
        corporation; DONISI JAX, INC., a
   18   Florida corporation; HELPING HAND
        HEALTH GROUP, INC., a Florida
   19   corporation; ANTHONY MARESCA,
        an individual; and MATTHEW
   20   HERMAN, an individual
   21                   Defendants.
   22

   23

   24

   25

   26
   27

   28
                                                          3:17-cv-01127-WQH-KSC
                        NOTICE OF WITHDRAWAL OF ETHAN T. LITNEY
Case 3:17-cv-01127-WQH-KSC Document 168 Filed 02/06/20 PageID.3887 Page 2 of 2



    1         COMES NOW Ethan T. Litney of Nicholas & Tomasevic, LLP (“N&T”) who
    2   files this Notice of Withdrawal. Ethan T. Litney formerly represented Defendant,
    3   National Congress of Employers, Inc., (“NCE”), under the firm Hegeler &
    4   Anderson, APC (“H&A”) and he is no longer with H&A. H&A’s attorneys remain
    5   as counsel of record for NCE. Ethan T. Litney requests to be withdrawn as counsel
    6   of record. Therefore, all further notices and pleadings should continue to be directed
    7   to H&A’s attorneys. This Notice of Withdrawal will be effective immediately
    8   without further notice.
    9
   10   Respectfully submitted:
   11   DATED: February 6, 2020                       NICHOLAS & TOMASEVIC, LLP
   12                                          By:     /s/ Ethan T. Litney
                                                      Ethan T. Litney
   13                                                 225 Broadway, Floor 19
                                                      San Diego, California 92101
   14                                                 Telephone: (619) 325-0492
                                                      Facsimile: (619) 325-0496
   15                                                 Email: elitney@nicholaslaw.org
   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28

                                            1               3:17-cv-01127-WQH-KSC
                          NOTICE OF WITHDRAWAL OF ETHAN T. LITNEY
